BEAN, J. —
1. The assignment of the sheriff’s certificate of sale to Dan Reinohl was not recorded, and he was not made a party to this suit. It appears from the record that a redemption has been made from the sheriff’s sale, and the money therefor, is now in the hands of the county clerk. In order to adjudicate the rights of the plaintiff to the mortgage in question or the proceeds of the sale thereunder, as against the interest claimed by Dan Reinohl, it will be necessary to make him a party to the suit, and he should be brought in: Section 41, L. O. L.; Hough v. Porter, 51 Or. 318, 367 (95 Pac. 732, 98 Pac. 1083, 102 Pac. 728); Hawkenson v. Rostad, 86 Or. 704 (169 Pac. 350).
Section 7131, L. O. L., provides for the recording of assignments of sheriff’s certificate of sale of real property on mortgage foreclosure, and that if such assignment is not recorded as provided the same shall be void as against any subsequent purchaser in good faith, and for a valuable consideration of such certificate of sale, or the real property covered thereby, whose assignment shall be first duly recorded.
Plaintiff in this case is not claiming as a subsequent purchaser. In order that the rights of the parties *155may be fully determined in this suit, tbe cause will be remanded to tbe Circuit Court with directions to plaintiff to make Dan Reinohl a party to the suit, and for such - proceedings as may be necessary to determine his right and interest in the mortgage and note, or the moneys received upon the sale thereunder, now in the hands of the county clerk. The costs herein to await the final determination of the suit.
Remanded "With Directions.
McBride, C. J., Moore and Johns, JJ., concur.